COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-302-CV





ERA INVESTMENTS, L.L.C.	APPELLANT



V.



WANDA SIPILOVIC AND	APPELLEES

AMERICA’S MARKET, INC.

------------



FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) 
AND JUDGMENT



------------

We have considered the “Joint Motion to Set Aside Judgment and Remand Pursuant to Settlement” filed by appellant and appellees.  It is the court’s opinion that the motion should be granted.  Accordingly, without regard to the merits, we vacate the trial court’s judgment and remand the case to the trial court for rendition of a judgment in accordance with the parties’ settlement agreement.  
See 
Tex. R. App. P. 42.1(a)(2)(B); 
Innovative Office Sys., Inc. v. Johnson
, 911 S.W.2d 387, 388 (Tex. 1995). 

Appellant ERA Investments, L.L.C., and Appellees Wanda Sipilovic and America’s Market, Inc. shall each pay half of the costs of this appeal, for which let execution issue.  
See 
Tex. R. App. P. 43.4.



PER CURIAM

PANEL:  HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED:  November 13, 2008

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.